Citation Nr: 1637487	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  08-24 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent from March 19, 2007 to August 14, 2008, and in excess of 70 percent for the period from August 15, 2008 to April 11, 2013.

2.  Entitlement to individual unemployability (TDIU) prior to August 15, 2008.

3.  Entitlement to service connection for a left thigh/hip disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1971, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of those proceedings is of record.

In July 2012, the Board remanded this case for further development.  


FINDINGS OF FACT

1.  On March 12, 2015, VA received notification that the Veteran was withdrawing his appeals for entitlement to increased initial evaluations for PTSD and for entitlement to a TDIU.

2.  The Veteran's left hip arthritis was not present during service or for many years thereafter and is not otherwise etiologically related to service.
 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal from appeal of the issue of an initial evaluation for PTSD in excess of 50 percent from March 19, 2007 to August 14, 2008, and in excess of 70 percent for the period from August 15, 2008 to April 11, 2013, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2.  The criteria for withdrawal from appeal of the issue of entitlement to TDIU prior to August 15, 2008 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

3.  The criteria for entitlement to service connection for a left thigh/hip disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  PTSD and TDIU Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated in a March 2015 statement that he was satisfied with the outcome of his appeal regarding the ratings assigned to his PTSD and the effective date assigned for his TDIU in a March 2015 rating decision, and has therefore withdrawn his appeal as to these claims.  See March 12, 2015 VA Form 21-4138.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


2.  Left Thigh/Hip Disorder 

The Veteran has been diagnosed with degenerative joint disease of the left hip since 2009.  He has stated that In October 1969 his left thigh was injured during a combat-related helicopter crash and that he was treated for deep cuts and bruising.  The Veteran has testified that he has endured pain for which he has taken over the counter medication for the last 30 years.  The Veteran maintains that his current condition is related to his in-service injury during service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board has reviewed the medical and lay evidence in the Veteran's file.  The analysis to follow will focus on what the evidence shows, or fails to show, as to the relevant issues within the claims under appeal and will summarize the evidence as appropriate.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); see also Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).  In making its determinations as a finder of fact, the Board has the responsibility to assess the credibility and probative value of the evidence and to weigh the evidence accordingly.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  
As noted, the Veteran has a current diagnosis of degenerative joint disease and the Board has previously found the Veteran's lay statements sufficient to establish an in-service combat injury.  Thus, the only remaining question related to direct service connection is whether a nexus exists between the Veteran's in-service injury and the present disability.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (to establish service connection there must be evidence of a causal relationship between the current disability and the combat injury); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

To that end, a medical opinion was requested and received in April 2013 concerning the relationship between the Veteran's current condition and service.  The opining physician, who had previously examined the Veteran, concluded that the degenerative joint disease was less likely than not incurred in or caused by the claimed in-service injury.  In support of this conclusion the examiner noted that the Veteran's service treatment records contained no complaints, diagnosis or treatment for a left hip or thigh injury during service, including at the medical examination at separation.  The examiner further noted that the Veteran had worked for 15 years following service in a job that required occasional physical labor and for 15 years following that in a job that required routine physical labor.  The examiner opined that the Veteran's degenerative disease was more likely due to his previous occupations and a process of generalized degeneration due to age than to his in-service injury.

The Board finds that the April 2013 examination report is adequate to decide the issue.  The examiner was fully informed of the pertinent factual premises (i.e., medical history) of the case and had reviewed the Veteran's file.  The examiner presented a fully articulated opinion that was sufficiently clear and definitive and was supported by a reasoned analysis that the Board can consider and weigh.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has argued that the April 2013 opinion is inadequate, in that it partially relies on the absence of any documented injury or complaints related to the Veteran's hip or thigh during service in its rationale.  The Veteran's lay statements have indeed been found to be sufficient to substantiate the existence of an in-service injury.  However, the lack of complaints or treatment for a hip or thigh condition in the Veteran's service treatment records is probative in relation to the severity and chronicity of the in-service injury.  Indeed, there is no mention of hip or thigh problems during service, although other conditions were expressly reported and treated, including neck issues from the helicopter incident and left ankle sprain at a different time.  Although other conditions were noted by the Veteran on his report of medical history, there is no report of any ongoing hip or thigh pain or problems.  These facts are pertinent to the question of severity of the in-service injury and the etiology of the Veteran's current condition and are valid factors to be considered.  
Furthermore, the lack of inservice complaints, diagnosis or treatment was but one factor considered by the examiner in forming his opinion, he also noted the Veteran's extensive work history at multiple occupations following service, and the general nature of the onset of arthritis, in support of his conclusion.  

The evidence of record does not contain medical evidence that contradicts the April 2013 opinion.  Although the Veteran, as a lay person, is competent to report observable symptomatology and pain, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of degenerative joint disease.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his arthritis to his in-service injury, he is not considered competent to address such a complex medical question.  As such, service connection on a direct basis is not warranted.  38 C.F.R. § 3.303.

In this case, the condition at issue is a "chronic disease."  38 C.F.R. § 3.309(a).  When a chronic disease identity is established during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes and there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Additionally, when certain chronic diseases manifest to a compensable degree within a year of separation, the disease shall be presumed to have been incurred during service, even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307, 3.309(a).  However, as noted, there was no diagnosis of degenerative joint disease during service and the record does not contain documentation suggesting that the Veteran's condition manifested to a compensable degree within a year of separation.  Instead, arthritis was first documented in 2009, almost four decades after service.

Where the condition is not identified during service but the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d 1338, (Fed. Cir. 2013).  However, for the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  Here, aside from the Veteran's lay statements regarding a cut, bruise and subsequent occasional pain there is no indication of a chronic condition during service or for several decades following service.  There is no diagnosis in the record prior to 2009 and no complaints prior to 2007, over 35 years following separation.  The Board does not find the Veteran's statements alone to be sufficient to identify degenerative joint disease as the afflicting disease entity during or following service and the medical evidence of record does not support a showing of a chronic condition persisting since service.  Thus, presumptive service connection based on the nature of degenerative joint disease as a chronic condition is not warranted.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d 1338, (Fed. Cir. 2013).

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current degenerative joint disease of the left hip is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

The appeal as to the issue of an initial evaluation for PTSD in excess of 50 percent from March 19, 2007 to August 14, 2008, and in excess of 70 percent for the period from August 15, 2008 to April 11, 2013, is dismissed.

The appeal as to the issue of entitlement to TDIU prior to August 15, 2008 is dismissed.

Service connection for a left thigh/hip disorder is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


